Butler v Buffalo Mun. Hous. Auth. (2018 NY Slip Op 01793)





Butler v Buffalo Mun. Hous. Auth.


2018 NY Slip Op 01793


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ.


335 CA 17-01578

[*1]TRACY BUTLER, PLAINTIFF-RESPONDENT,
vBUFFALO MUNICIPAL HOUSING AUTHORITY, DEFENDANT-APPELLANT. 


COUTU LANE PLLC, BUFFALO (JACLYN WANEMAKER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAW OFFICE OF MARK H. CANTOR, LLC, BUFFALO (DAVID J. WOLFF, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered November 21, 2016. The order denied the motion of defendant for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court